Exhibit 10.1

February 9, 2009

Mr. Robert Wright

 

RE: Offer of Employment from BakBone Software, Inc.

Dear Bob:

On behalf of Bakbone Software Incorporated, a Canadian corporation (“Parent”),
and BakBone Software, Inc., a California corporation and a wholly-owned
subsidiary of Parent (“BakBone”), we would like to extend an offer of employment
(“Agreement”) to you for the position of Senior Vice President-General Counsel
of Parent and of BakBone reporting to Steve Martin, Senior Vice President and
CFO. Your employment commencement date will be February 1, 2009.

Compensation and Benefits

As the Senior Vice President–General Counsel your total compensation package
will consist of a base salary of $9,853.33 per pay period, that is, $230,000 per
annum, subject to applicable withholdings and deductions, and payable as earned
in accordance with BakBone’s normal payroll policies (the 15th and last working
day of the month). In addition, you will be eligible to achieve a bonus in the
amount of 30% of base salary, based on Company performance and paid quarterly
per the current bonus program for achievement of corporate goals and objectives
and your individual performance to the extent agreed to by you and the Company.
You will be eligible to participate in this bonus plan effective at the start of
Fiscal Year 2010, April 1, 2009 per the plan document. The Company will consider
your performance and contributions from your start of employment through the
period ending March 31, 2009 for a judgmentally determined performance bonus.

In addition to the above, you will be eligible to participate in Parent’s equity
incentive plan upon approval of the Parent’s Board of Directors.

Further, you will be entitled to earn up to 160 hours paid time off (“PTO”),
that is, four weeks, as defined in the revised Paid Time Off policy dated
April 1, 2006, during your initial period of employment. You will also be
entitled to one month paid sabbatical leave after five years of employment.

 

-1-



--------------------------------------------------------------------------------

You will be entitled to participate in our employee health and dental benefits
programs. Your coverage will begin on February 1, 2009. Additionally, BakBone
will carry a $100,000.00 life insurance policy on you under which you will name
the beneficiary(ies). Details of all benefit plans including 401K, Flex Spending
and Short Term Disability will be provided to you upon commencement of your
employment.

Termination Provisions

The following provisions shall apply to your employment: If, at any time during
your employment with BakBone, you are terminated for reasons other than cause,
you will be entitled to six (6) months’ severance pay of your base salary
conditional upon a signed settlement and release agreement,

“Cause” shall mean (i) failure to substantially perform your material duties as
reasonably directed by BakBone or at a level and in a fashion commensurate with
your position, (ii) refusal to comply with any material direction from BakBone’s
President and CEO which is reasonable and consistent with your duties and which
would not require you to violate any applicable legal requirements or ethical
standards, (iii) any material breach by you of your other agreements with
BakBone or BakBone’s then current employee policies, (iv) conduct which brings
BakBone into any material public disgrace or disrepute; (v) commission of a
felony or crime involving moral turpitude or the commission of any other act
involving dishonesty, material disloyalty or fraud with respect to BakBone; or
(vi) conviction by a court of competent jurisdiction of, or plea of guilty or
nolo contendere to any felony.

“Good Reason” shall mean the termination of your employment by you following the
occurrence of any of the following events or conditions (unless otherwise
consented to by you, provided that you shall be deemed to have consented to any
such event or condition unless you provide written notice of your
non-acquiescence within thirty (30) days of the effective time of such event or
condition) (i) the material reduction by BakBone of your base salary; (ii) the
failure by BakBone to pay your base salary or any bonus payments, if, as and
when due; (iii) the failure of BakBone to provide you any of the perquisites or
benefits specified in this Agreement; (iv) any other failure of BakBone to
perform under this Agreement, which failure continues uncured for a period of
thirty (30) days following BakBone’s receipt of written notice of your
non-acquiescence (as described above); (v) BakBone’s reduction of your position
below that of Senior Vice President–General Counsel, reduction of your duties
below that which are commensurate with the position of Senior Vice
President–General Counsel, or assigning to you duties which are adversely
inconsistent with the position of Senior Vice President – General Counsel; or
(vi) any requirement by BakBone that you move your residence by more than
twenty-five miles from its current location in Dallas, Texas.

 

-2-



--------------------------------------------------------------------------------

BakBone is entitled to terminate this Agreement for Cause or without Cause at
any time with no less than two (2) days notice. If terminated for Cause, BakBone
shall only be responsible to pay to you any and all base salary and accrued PTO,
less all applicable withholdings and deductions, that has been earned prior to
the effective date of termination, and, if applicable, payment in lieu of such
notice (“Notice Payment”) of the base salary and accrued PTO amounts entitled to
for such two (2) day period.

If employment is terminated without Cause by BakBone and provided that you enter
into a settlement and release agreement with BakBone within thirty (30) days
following the date of your termination, which agreement shall be negotiated in
good faith by both parties, BakBone shall only be responsible to pay to you
(a) any and all base salary and accrued PTO, less all applicable withholdings
and deductions, that has been earned prior to the effective date of termination,
and (b) six (6) month’s base pay as severance pay, less all applicable
withholdings and deductions. This amount shall be paid in a lump sum no later
than the date that is 2  1/2 months following the end of the calendar year in
which you are terminated.

You are entitled to terminate this Agreement for Good Reason or without Good
Reason at any time with no less than two (2) days notice, (provided, that
BakBone has thirty (30) days following your notice of non-acquiescence to cure
its failure to perform under this Agreement). If employment is terminated for
Good Reason by you, and provided that you enter into a settlement and release
agreement with BakBone within thirty (30) days following the date your
termination of employment, which agreement shall be negotiated in good faith by
both parties, BakBone shall only be responsible to pay to you (a) any and all
base salary and accrued PTO, less all applicable withholdings and deductions,
that has been earned prior to the effective date of termination, and (b) six
(6) month’s base pay as severance pay, less all applicable withholdings and
deductions. If employment is terminated without Good Reason by you, BakBone
shall only be responsible to pay to you any and all base salary and accrued PTO,
less all applicable withholdings and deductions. Amounts in this paragraph shall
be paid in a lump sum no later than the date that is 2  1/2 months following the
end of the calendar year in which you terminate your employment.

Upon any termination of employment, you will also remain entitled to
reimbursement of all appropriate expenses incurred during the performance of
your employment duties for BakBone. The following provisions shall be in effect
for any reimbursements to which you are entitled to under this Agreement, in
order to assure that such reimbursements do not create a deferred compensation
arrangement subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”):

(a) The amount of reimbursements to which you may become entitled in any one
calendar year shall not affect the amount of expenses eligible for reimbursement
hereunder in any other calendar year.

 

-3-



--------------------------------------------------------------------------------

(b) Each reimbursement to which you become entitled shall be made by BakBone as
soon as administratively practicable following your submission of the supporting
documentation, but in no event later than the close of business of the calendar
year following the calendar year in which the reimbursable expense is incurred.

(c) Your right to reimbursement cannot be liquidated or exchanged for any other
benefit or payment.

Notwithstanding any inconsistent provision of this Agreement, if you are a
“specified employee” within the meaning of Code Section 409A at the time of your
termination, then the portion of your severance pay, together with any other
severance payments or benefits that, in each case, may be considered deferred
compensation under Code Section 409A, that would otherwise be payable within the
six (6) month period following your termination will be paid in a lump sum on
the date six (6) months and one (1) day following the date of your termination
(or the next business day if such date is not a business day) or, if earlier,
the date of death, provided you have complied with the requirements for such
payment. Notwithstanding anything herein to the contrary, no actions taken
pursuant to this paragraph shall reduce the total amount of payments and
benefits owed to you and to be paid to you under this offer of employment.

Notwithstanding any of the above in this Termination Provisions section, if your
employment is terminated as described in the Change in Control Letter Agreement
that accompanies this Agreement, then this Termination Provisions section is of
no force or effect and does not apply and the terms and conditions stated in the
Change of Control Letter Agreement shall be controlling.

Arbitration

We each agree that, to the extent permitted by law, all claims or disputes
between you and BakBone, or its officers, employees or affiliates, will be
resolved by final, binding arbitration, in accordance with the employment
dispute resolution rules of American Arbitration Association. This Agreement
includes disputes of any nature, including, without limitation, all claims for
any alleged unlawful employment practice, discrimination, harassment,
termination of employment, or any other disputes which may hereafter advise. The
arbitration provision does not apply, however, to actions to obtain injunctive
relief with respect to the accompanying Terms of Employment agreement or to
unemployment compensation or worker’s compensation. You will cooperate with
BakBone in selecting a neutral arbitrator. The arbitrator shall apply California
law without reference to conflicts of law principles. The arbitration shall be
held in San Diego, California. You and BakBone will be permitted to conduct
discovery as would otherwise be permitted pursuant to the California Code of
Civil Procedure. BakBone will pay the administrative costs and arbitrator’s fees
associated with the

 

-4-



--------------------------------------------------------------------------------

arbitration, provided however, that, unless the arbitrator rules otherwise under
the provision below entitled “Attorney’s Fees”, you and BakBone will each bear
your own attorneys’ fees and costs associated with the arbitration. The
arbitrator may not modify or change this Agreement in any way unless any
provision is found to be unenforceable, in which case the arbitrator may sever
it. You understand and agree that the arbitrator’s decision shall be in writing
with sufficient explanation to allow for such meaningful judicial review as may
be permitted by law. Any award issued as a result of such arbitration shall be
final and binding and shall be enforceable by any court having jurisdiction over
the party against whom enforcement is sought, provided, however, that no action
to enforce an arbitration award shall be filed with the court until thirty
(30) days has passed after issuance of an award and the award has remained
unpaid. You and BakBone acknowledge and understand that by signing this offer
letter and by initialing the arbitration provision, each has read and understood
the arbitration provision; each agrees to be bound by it; and each is waiving
their respective rights to have a dispute between them adjudicated by a court or
by a jury.

RW (initials of Employee) SM (initials of BakBone representative)

Attorney’s Fees

In the event any legal action is instituted to construe or enforce this
Agreement or any provision hereof, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and expenses.

At-Will Employment

At BakBone, employment is at-will. This means that BakBone or you may terminate
your employment at any time, with or without cause or notice. This at-will
employment relationship exists regardless of any written statements or policies
contained in the employee handbook or any other Company documents, or any verbal
statement to the contrary. This at-will provision cannot be modified except in a
written agreement, signed by a Company officer and the employee, specifying a
clear intent to alter the at-will nature of the employment relationship.

Other Provisions

By accepting this offer of employment you will be required to sign BakBone’s
standard corporate personnel acknowledgements, including, but not limited to
BakBone’s Terms of Employment agreement as well as Parent’s Insider Trading
Compliance Policy, Code of Business Conduct and Ethics Policy and Bakbone’s
Employee Resource Manual that are required of all employees and management. This
offer of employment is also conditional in all respects to verification, as is
acceptable to BakBone, including, but not limited to your authorization to work
in the United States. BakBone is an equal opportunity employer and does not
discriminate based on any category protected by California or Federal law. All
salary, bonuses, and allowances referred to in this Agreement will be considered
normal income and will be subject to applicable state and federal income taxes.

 

-5-



--------------------------------------------------------------------------------

This Agreement, the Change in Control Letter Agreement and the Indemnification
Agreement constitute our complete offer package to recognize your
responsibilities, with the understanding that each such agreement is deemed as a
separate and distinct agreement, and thereby exclusive of each other. Any
promises or representations, either oral or written, which are not contained in
this Agreement and the documents referred to herein, are not valid and are not
binding on BakBone or Parent. This Agreement and the documents referred to
herein supersede all prior agreements, express and oral, and negotiations
regarding the subject matter stated in this Agreement and the documents referred
to herein.

If these terms are agreeable to you, please sign below and return it to
BakBone’s Human Resources department. When accepted, you may fax this Offer
Letter to Kimberly Stout, Human Resources Manager (858) 795-7688, but we will
still appreciate it if you would also submit the original signed copy to us as
well. This offer expires on February 9, 2009 if not signed and returned to
BakBone by the expiration date.

 

-6-



--------------------------------------------------------------------------------

We are very happy to make this offer and look forward to working with you!

BakBone Software, Inc. and BakBone Software Incorporated

/s/ Steven R. Martin             this 9th day of February, 2009.

Steven R. Martin

Senior Vice President and Chief Financial Officer

BakBone Software, Inc. and BakBone Software Incorporated

Acknowledged, Agreed and Accepted by:

/s/ Robert Wright             this 9th day of February, 2009.

Robert Wright

 

-7-